COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


WINSTON JEFFREY WATT
                                               MEMORANDUM OPINION *
v.   Record No. 0395-98-4                          PER CURIAM
                                                SEPTEMBER 22, 1998
PAMELA SUSETTE PARMER WATT


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                     M. Langhorne Keith, Judge

           (Lawrence D. Diehl; Jeanette A. Irby; Walker,
           Jones, Lawrence, Duggan & Savage, on brief),
           for appellant.
           (James Ray Cottrell; Gannon, Cottrell & Ward,
           on brief), for appellee.



     This appeal arises from a visitation order that was entered

by the circuit court judge following a change in custody of the

parties' younger child from her father, Winston Jeffrey Watt, to

her mother, Pamela Susette Parmer Watt.   The father contends that

the trial judge erred by (1) failing to permit additional

evidence; (2) failing to provide a "generous" visitation

schedule; (3) limiting the father's calls to the child to once a

week and refusing to state in the court order that the child was

allowed to call father; and (4) failing to consider the child's

best interests when fashioning the visitation schedule.    Both

father and mother seek attorney's fees and costs for this appeal.

 Upon reviewing the record and briefs of the parties, we conclude

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
that this appeal is without merit.      Accordingly, we summarily

affirm the trial judge's decision.      See Rule 5A:27.

     "In matters concerning custody and visitation, the welfare

and best interests of the child are the 'primary, paramount, and

controlling consideration(s).'"    Kogon v. Ulerick, 12 Va. App.

595, 596, 405 S.E.2d 441, 442 (1991) (citation omitted).
             In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests. A trial
          court's determination of matters within its
          discretion is reversible on appeal only for
          an abuse of that discretion, and a trial
          court's decision will not be set aside unless
          plainly wrong or without evidence to support
          it.

Farley v. Farley, 9 Va. App. 326, 328, 387 S.E.2d 794, 795 (1990)

(citations omitted).

                        Additional Testimony

     The father contends that the trial judge erred when he

refused to allow the father to introduce additional evidence

following the ruling transferring custody to mother.      We find

that issue is not properly before us in this appeal.

      The testimony of Dr. Fred M. Kerman was proffered during

the October 10, 1997 hearing on the father's motion to stay

execution of the order changing custody.     The trial judge

declined to hear Dr. Kerman's testimony at the hearing on the

stay motion.   The father appealed the circuit judge's denial of

his motion.    We affirmed the orders changing custody and refusing

father's motion to stay execution of its order.      See Watt v.



                                - 2 -
Watt, Nos. 2409-97-4 and 2600-97-4 (June 16, 1998).

     This current appeal arises from the order establishing a

visitation schedule.   The father contends that the trial judge

"abused his discretion when [he] awarded limited visitation to

the [father] without any further evidence other than what was

presented in trial."   However, nowhere in the course of two

transcribed hearings on visitation was the issue of additional

evidence raised.   Therefore, because the evidence was proffered

during the hearing on father's motion to stay execution of the

custody order, which was separately appealed, and was not

proffered during the visitation hearings, the issue is not

appealable in this action.    See Rule 5A:18.
                        Visitation Schedule

     Father contends that the trial judge erred by setting a

visitation schedule which was not sufficiently generous to him.

That argument is without merit.

     Code § 20-124.2(B) provides that "[t]he court shall assure

minor children of frequent and continuing contact with both

parents, when appropriate."    The statute further provides

however, that the trial judge "shall give primary consideration
to the best interests of the child."    Id.     We have held that in

matters pertaining to visitation the trial judge must exercise

judicial discretion, within the statutory boundaries and based

upon the facts of each case.    See Vissicchio v. Vissicchio, 27

Va. App. 240, 252, 498 S.E.2d 425, 431 (1998).



                                - 3 -
     We find no basis for reversing the trial court's visitation

schedule.   The mother lives in Florida, and the father lives in

Virginia.   While counsel indicated that "[t]here may be some

weekends when [father and stepmother] can come down there,"

visitation required the six-year-old child to travel between

Florida and Virginia.   The trial judge considered the realities

of the parties' circumstances and found as follows:
          The thought I was having was that the cost of
          this and the difficulties in the
          transportation didn't seem conducive to a
          traditional two weekends a month type of
          visitation, which is why I tried to give
          [father] the bulk of the three-day weekends,
          all after the first of the month except for
          Memorial Day, so that there would be
          additional visitation in January and February
          . . . .

     The trial judge's visitation schedule provided regular

opportunities for the father and the child to be together, given

the realities of the parties' circumstances.   It allowed longer

weekend visits whenever possible with less time in transit.     The

statutory mandate of "frequent and continuing contact, when

appropriate" did not require the trial judge to adopt a schedule

which would result in the six-year-old child traveling from

Florida to Virginia twice a month.

     The father also contends that the trial judge erred by

failing to award father visitation for seven weeks of summer

vacation.   During the telephone hearing, the father's counsel

requested the trial judge to modify the proposed visitation

schedule as follows:



                               - 4 -
          [I]f you back [the start of summer
          visitation] off to June 15th, or just give us
          the extra two weeks, either alternative is
          acceptable. But we would really like [the
          child's] summer vacation to coincide with
          Fauquier summer vacation.


(Emphasis added.).   The trial judge considered and adopted the

father's request to begin summer visitation on June 15th, thereby

allowing both the three-day visit on Memorial Day and an extended

summer visit.   The father did not object to the modified summer

visitation schedule in his exceptions to the visitation order.
See Rule 5A:18.

     Further, we find no grounds to reverse the trial judge's

decision to alternate, rather than split, Christmas holidays

between the parties each year.    While the statute requires the

trial judge to assure each parent "frequent and continuing

contact, when appropriate," we reject the father's contention

that a presumption exists under either the statute or current

case law requiring holidays to be divided annually between

divorced parents.    The best interests of the child under the

circumstances is the guiding standard and that must be based upon

the evidence and in light of the statutory factors.   The trial

judge articulated his reasons for alternating the Christmas

holidays, thereby allowing each parent an extended period with

the child every other year.   In addition, in the years when the

child spends Christmas with her mother, her father has visitation

the entire Thanksgiving holiday as well as the option to exercise

several days' visitation during the Christmas holiday.    We cannot


                                 - 5 -
say, based upon the extensive record before us, that the trial

judge's decision was plainly wrong.




                              - 6 -
                          Telephone Contact

     The father contends that the trial judge erred by

arbitrarily refusing to expressly provide that the child's calls

to him were not to be restricted.   The order allowed the father

one call a week to the child.   The trial judge heard the father's

objections to the order as written and rejected the requested

provision.   As noted by the trial judge, "to add that [provision]

in the order, I think, at least at this stage of the proceedings,

is --- might lead to more controversy rather than less."    The

trial judge was familiar with the parties and their previous

disagreements.    The judge noted that the evidence did not support

the father's allegations that the child was barred from

contacting him.   The trial judge's decision was reasonable based

upon the parties' past dealings and sought to avoid further

litigation between the parties.   We find no error in the trial

judge's refusal to incorporate an express provision authorizing

the child to call father if she so desired.
                      Appellate Attorney's Fees

     Both parties seek appellate attorney's fees and costs.

Because we find that the issues lack merit, we grant the wife's

request for attorney fees.   We direct the trial judge to set and

award the wife a reasonable attorney fee for the expenses

incurred for preparation of her brief on this appeal.

     The decision of the circuit court is summarily affirmed.

                                                          Affirmed.




                                - 7 -